DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US PN 5,242,867) or alternatively, over Lin (US PN 5,242,867) in view of Urakawa (JP2008053525).
Regarding claims 1, 4, 9, 16-17 and 18: Lin teaches a multilayer ceramic substrate made by laminating a plurality of sheet layers (abstract, Col. 3 and 5) which will inherently include a surface sheet layer and inner sheet layer. Each of Lin’s sheet layers contains 40-80wt% glass containing 60-80wt% SiO2 and also including 15-30% B2O3 and 0.5-3%M2O, and 20-60wt% of a filler such as quartz (see abstract).
Lin’s ranges either fall within or overlap that claimed. As overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose amounts within Lin’s workable ranges (MPEP 2144.05).

Additionally the Examiner notes that Lin does not exclude such a relationship and it has been held by the courts concentrations are not patentable unless there is evidence indicating such concentrations are critical. Specifically, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, Lin does teach the general conditions of the claim wherein their layers include both glass and quartz. Additionally, although Lin does not specify more quartz being in an inner layer than a surface layer, as Lin does discuss that the quartz content changes CTE of the layers (see Col. 2), it would have been obvious to one having ordinary skill at the time of invention to optimize the quartz content in each of the layers through routine experimentation to obtain a desirable CTE for each layer. 
Alternatively, as Urakawa who similarly teaches a multilayer ceramic substrate having surface layers and an inner layers containing both glass and quartz (0024, 0029, 0036), discloses that it is desirable in the art to make the quartz content in the surface 
Regarding claims 10-15: Lin does not explicitly disclose the exact difference in quartz concentration, in wt%, between the surface and inner portions, however, as discussed above, Lin does teach that each sheets comprises 20-60wt% quartz which allows for amounts of quartz in each layer that would provide for differences overlapping that claimed. As overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose quartz contents in each layer, and any difference resulting therefrom, within Lin’s workable range.
Additionally the Examiner notes that Lin does not exclude such a difference in content and it has been held by the courts concentrations are not patentable unless there is evidence indicating such concentrations are critical. Specifically, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, Lin does teach the general conditions of the claim wherein their layers include both glass and quartz and although Lin does not specify the exact difference in quartz, as Lin does discuss that the quartz content changes CTE of the layers (see Col. 2) and Urakawa discusses that the 
Regarding claim 19 and 20: Lin does teach their multilayer ceramic substrate being used as a substrate for an electronic component or as a chip component as well as an electronic component comprising the substrate (Col. 1 and 8 and Examples). 
Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but are not persuasive.
Applicants argue that the mere disclosure of percentage ranges of quartz in Lin rendering it obvious to one having ordinary skill to make quartz percentage different in different layers is not a rational conclusion and any such conclusion involves impermissible hindsight gleaned only from Applicants’ disclosure.
This is not persuasive. Initially the Examiner points out that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Applicants argue that making the quartz content lower in their surface layer than in their inner layer provides new and unexpected results of lower thermal expansion in the surface which in turn provides a compressive stress in the surface during cooling after firing, etc.
This is not persuasive. Initially, the Examiner notes that Applicants merely arguing unexpected results is nothing more than attorney argument and arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). In the instant case, Applicants have provided no actual evidence to show unexpected results. Additionally it is noted that Applicants’ argued results would not be considered unexpected as not only does Lin clearly disclose that quartz content effects CTE as mentioned above but Urakawa clearly discloses that making the quartz 
Applicants argue that Lin as makes no mention of adjusting CTE of various layers, let alone the difference in CTE between the surface and inner layer and Lin does not recognize quartz content as a result effective variable, there would be no reason for one skilled in the art to make different layers with different percentages of quartz absent impermissible hindsight.
This is not persuasive. Initially, although Lin may not explicitly disclose adjusting CTE of various layers in the manner claimed, as discussed above, Lin’s quartz content ranges for each of their layers not only allows for overlapping content relationships between the layers but Lin does suggest quartz content being a result effective variable that changes CTE of the layers (see Col. 2). As such, it would have been obvious to one having ordinary skill at the time of invention to optimize the quartz content in each of the layers as desired through routine experimentation to obtain a desirable CTE for each layer. Further, as discussed above regarding hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As the Office gleaned the knowledge directly from the art and what is known in the art, the rejection is proper. However, for the sake of argument, the Examiner also points out that the Office additionally relied on Urakawa to provide motivation to make 
Applicants argue against the combination of Lin with Urakawa rendering the claim obvious because they assert that Urakawa’s quartz is generated from the SiO2 in their glass and as such, combining Lin with Urakawa would only result in the amount of SiO2 of the glass being different and not that of a separate quartz filler separate from the glass as claimed. 
This is not persuasive. Initially is it noted that Lin was not modified to change how their quartz was made but instead, Lin was only being modified to include motivation on why you would want lower quartz content in the surface. For example, Lin includes quartz filler and based on Urakawa disclosing that lower quartz in surface provides for lower CTE, one having ordinary skill would have motivation to lower the quartz filler in Lin. Although Urakawa may produce their quartz different from that of Lin (i.e. Urakawa’s quartz generated from glass while Lin’s is a separate filler), Urakawa is still clearly teaching the desire in the art for lower quartz in the surface. As Lin already recognizes that quartz content affects CTE but just doesn’t expand on it and Urakawa clearly provides motivation on why to lower the amount in the surface for CTE, there is motivation. The fact that Urakawa produced their quartz in a different manner does not matter as Lin is not modified to alter their method but instead, only modified to include making their quartz content lower in the surface. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784